DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8, 15, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hosamane et al. (US 2019/0301554).
In Re claim 1, Hosamane et al. disclose a brake assembly (fig. 3) for an aircraft (par. 0024), comprising:  a caliper member (54+) including: a gas inlet (26) to receive a cooling gas from an on-board fuel inert gas supply system (see OBIGGS 12); and a manifold (26a in fig. 3) configured to distribute the gas to one or more outlet ports (see 
In Re claim 2, see axle (58) and hollow interior (adjacent 26a) in fig. 3.
In Re claim 3, see hollow interior (adjacent 26a) and axially first stator (adjacent 74) in fig. 3.
In Re claims 5 and 6, see outlet ports (90), and stators and rotors (76, 76b) in fig. 3.
In Re claim 7, see Abstract.
In Re claim 8, Hosamane et al. disclose a brake system (fig. 3) for an aircraft (par. 0024), comprising: a supply line (26) fluidly coupled to an on-board fuel inert gas supply system (see OBIGGS 12); and a brake assembly (fig. 3) configured to be cooled by the OBIGGS (see 16, 26a, 90 and Abstract).
In Re claims 15 and 20, see manifold (26a in fig. 3) configured to distribute the gas to one or more outlet ports (see outlets 90 above 26a); cylindrical carrier member (82) with an interior passage (see hollow interior adjacent 26a); and stack of stators and rotors (76a, 76b), wherein the outlet ports are located proximate the stators and rotors (see fig. 3).
In Re claim 16, Hosamane et al. disclose a method of cooling a brake system (fig. 3) for an aircraft (par. 0024), comprising: measuring a temperature of a brake assembly (Abstract, fig. 3); opening/closing a control valve (22, 32, 34) based upon the temperature (Abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hosamane et al. (US 2019/0301554).
In Re claim 4, Hosamane et al. fail to specifically disclose the diameter of the OBIGGS gas passages.  However, the examiner contends that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the gas passages of any reasonable size, including the claims 0.12-0.25inch diameter, as a matter of engineering design choice, to adequately supply the gas to the brake assembly.  The examiner notes it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP2144.05).

Allowable Subject Matter
Claims 9-14 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS W IRVIN whose telephone number is (571)270-3095. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W IRVIN/           Primary Examiner, Art Unit 3657